Citation Nr: 0924027	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to 
September 1981.    

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

This case was the subject of a Board Decision and Remand 
dated in December 2006, in which the Board denied entitlement 
to service connection for PTSD; reopened the claim for 
service connection for psychiatric disability other than 
PTSD; and remanded the reopened claim for service connection 
for psychiatric disability other than PTSD, and the Veterans' 
claim for a TDIU, for further development and adjudication.  
This case was further the subject of a Board remand dated in 
April 2008.     

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was clinically evaluated as psychiatrically 
normal upon entrance into active service; service treatment 
records reflect that the first mental-health-related 
treatment occurred no earlier than ten months after entrance; 
and she was not diagnosed as having psychiatric disease until 
over 22 months after entrance.

2.  The competent medical evidence of record does not 
demonstrate by clear and unmistakable evidence that the 
Veteran had bipolar I disorder or an anxiety disorder prior 
to active service.

3.  Competent clinical evidence of record establishes that 
the Veteran has chronic psychiatric disability, currently 
diagnosed as bipolar I disorder and an anxiety disorder, that 
has existed from the time of active service forward.


CONCLUSION OF LAW

By operation of law, psychiatric disability, diagnosed as 
bipolar I disorder, most recent episode unspecified, and 
anxiety disorder, not otherwise specified, was incurred in 
active service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant entitlement to service connection for 
psychiatric disability other than PTSD.  Therefore, no 
further notice or development is needed with respect to this 
matter.


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id. 

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  If a presumption of aggravation under 
section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack 
of aggravation by establishing by clear and unmistakable 
evidence "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 
370 F. 3d 1089, 1096 (Fed. Cir. 2004).

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the pre-existing condition increased in 
severity during service, are not inconsistent with 
38 U.S.C.A. § 1111.  Section 3.306(b) properly implements 
38 U.S.C.A. § 1153, which provides that a pre-existing injury 
or disease will be presumed to have been aggravated in 
service in cases where there was an increase in disability 
during service.  The requirement of an increase in disability 
in 38 C.F.R. § 3.306(b) applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C.A. 
§ 1153 and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C.A. § 1111.  38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation.  VAOPGCPREC 3-2003; see also Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Background

At a May 1979 preliminary service department physical 
examination the Veteran indicated that she had never been 
treated for a mental condition.  A May 1979 report of 
physical examination indicates that her psychiatric status 
was clinically evaluated as normal.  

The Veteran entered active duty in August 1979.  At a 
September 1979 Air Traffic Control Duty examination, clinical 
evaluation of her psychiatric status was normal.  Also in 
September 1979, she was noted to have shortness of breath and 
related symptoms due to deconditioning.  She was prescribed 
progressive exercise after which she would be re-evaluated.  
In October 1979 she was medically cleared for flying.  In an 
October 1979 dental patient history, the Veteran indicated 
that she was not presently and had not been in the past year 
under the care of a physician.  

Service treatment records indicate that the first mental-
health-related treatment during service was in June 1980, 
when the Veteran was picking up medical records and "blacked 
out."  (Quotes in original.)  She was noted to be red-eyed, 
teary, alert, and looking uncomfortable.  After taking a 
history from the Veteran, the diagnosis was problem drinker-
alcohol abuse, and sleep deprived.  She was admitted for 
treatment for alcohol abuse.  She was temporarily removed 
from her air traffic control duties and advised to remain 
enrolled in the drug and alcohol abuse rehabilitation 
program.  In July 1980 she was noted to be well past the 
detoxification stage after presenting herself for treatment, 
and to have no alcohol-related medical problems at that time; 
as result, her prescription for Antabuse was discontinued.  
In August 1980 she was assessed as not having any mental 
illness.  On mental status examination she was personable, 
neatly dressed, and mildly anxious.  It was noted that she 
was a rather impulsive person but that there were no current 
psychiatric findings that would preclude performance as a 
controller, provided she controlled her problematic drinking.  
She was to continue her alcohol rehabilitation program.  
Later in August 1980 the Veteran indicated to a treating 
clinician that she might not be able to handle the pressures 
of air traffic controller.  She was diagnosed as being 
symptomatic of impulsiveness in the face of emotional 
indecision concerning her future in the Air Force.  

An undated Standard Form 88 indicates that the Veteran was a 
self-enrollee in the alcohol rehabilitation program with 
successful completion.  She denied personal or family history 
of diabetes or psychosis, use of contact lenses, history of 
motion sickness or disturbances of consciousness, or 
irradiation therapy, and all other significant medical or 
surgical history.  

In a September 1980 letter, an individual titled Chief, 
Substance Abuse Control, indicated that the Veteran was to be 
removed from the alcohol rehabilitation program by reason of 
successful completion.  However, in light of the safety 
concerns with respect to air traffic controller duties, it 
was recommended that the Veteran not be reinstated to air 
traffic controller duties until six months had elapsed from 
the date she originally sought treatment in June 1980.  

In December 1980 the Veteran was found medically qualified 
for flying or special operational duty.  

Treatment records from February 1981 appear to reflect that 
the Veteran's past alcohol abuse problems were no longer 
considered to result in medical problems or to be a threat to 
flying safety.  

At a May 1981 annual air traffic controller physical, the 
Veteran's psychiatric status was clinically evaluated as 
normal.  She was evaluated as medically qualified for air 
traffic controller duties, and was medically cleared for air 
traffic controller duty.

In June 1981, the Veteran was referred by her squadron for 
medical evaluation and/or referral for mental health 
evaluation.  She was noted to have continued lack of 
enthusiasm for air traffic controller duties.  This was noted 
to have escalated to severe anxiety which she would feel the 
whole time she was on the job, at times leading to nausea and 
vomiting.  This was noted to have overlapped into her 
personal life, causing her to be "on edge" with her friends 
and family.  (Quotations in original.)  She expressed anxiety 
and fear of air traffic controlling and requested cross-
training.   Her supervisors reported no unusual behavior, but 
did report "disinterest" and "not responding to training."  
(Quotations in original.)  The reviewing clinician noted that 
a consultation in August 1980 and medical evaluations in 
December 1980 and May 1981 indicated no evidence of mental 
disease.  The clinician opined that due to the nature of the 
air traffic controller job, only persons of the highest 
motivation should be retained.  He further opined that the 
Veteran's reaction to her present duties made her a hazard to 
flying safety.  She was noted not to have responded to 
continued attempts at training except by becoming more 
anxious.  He recommended that the Veteran be relieved of 
controller duties and considered for cross-training into a 
less pressured job field.  

A July 13, 1981, note of treatment, indicates that the 
Veteran had been referred for psychiatric treatment.  On 
objective observation, she reported anxiety of unknown 
origin.  She stated that she should have gone to a 
psychiatrist a long time ago.  She had reduced sleep, her 
appetite was good, and she had constant tearfulness when 
talking to people.  She stated that all of these symptoms had 
bee present prior to joining the Air Force, for quite some 
time.  Guilt was noted to have been used as a coercive 
element within her family.  She indicated that she had spent 
her youth in tears.  She was noted to have been seen by a 
psychiatrist when she was 13 years old.   Her mood was 
dissociated.  She stated she was anxious and depressed, 
although the treating physician opined "she appears the 
opposite."  She was tearful during the interview, although 
in the treating clinician's view this "was felt to be a 
characterological response to life stresses without true 
affective content."  There was no evidence of hallucinations 
or delusions, and no evidence of homicidal or suicidal 
ideation.  She was noted to have been previously seeing a 
Chaplain.  The assessment was histrionic personality 
disorder, manifested by overly dramatic exploitive behavior.  
The treating clinician opined the that Veteran's depressed 
mood and tearfulness were characterological examples of her 
personality disorder and manipulative behavior.  In the plan 
section of the medical treatment report it was written that 
Captain A. was contacted, but did not want a report, because 
he was going to discharge the Veteran on the basis of her job 
performance.  

A July 15, 1981, note of treatment indicates that the Veteran 
complained of an inability to sleep at night.  She was noted 
to be receiving mental health treatment in consultation, but 
to have insomnia in the meantime.  The diagnosis was stress-
related insomnia.  She was prescribed Dalmane.  

Also on July 15, 1981, the Veteran was found medically 
disqualified for flying or special operational duty, to 
include air traffic controller duty.  She was grounded 
indefinitely awaiting permanent disqualification.  The nature 
of the medical condition that resulted in her grounding was 
not specified.  

On July 23, 1981, the Veteran was noted to have been started 
on Dalmane.  The Veteran indicated that that the prescription 
was too strong, and requested a prescription change.  She 
indicated that she was drowsy during the day and very nervous 
throughout the day.  She was diagnosed as having anxiety 
secondary to discharge proceedings, and was prescribed 
Librium.  On July 27, 1981, she was seen for a refill of the 
Librium prescription.  She stated no complications from this 
medication.  She was doing much better and sleeping well.  
She was noted to be in good spirits.  The prescription for 
Librium was continued. (See reverse side of treatment note.)  

The Veteran was seen again on August 3, 1981.  The pertinent 
diagnosis was anxiety syndrome, stable.  Her prescription for 
Librium was continued.  

At an August 5, 1981, service separation examination, 
psychiatric clinical evaluation was indicated to be normal.

On August 7, 1981, the Veteran requested a refill for 
Librium.  She was noted to have obtained Darvon from her 
mother, which worked well to relieve her anxiety and 
headache.  She had been sleeping well, but was a little 
sleepy in the morning.  The plan was to discontinue Librium, 
and she was prescribed Darvon, and was to return for care as 
needed.  

On September 1, 1981, the Veteran requested a refill of 
Darvon, which she had used in the past for anxiety related to 
flying.  The treatment record also includes the notation 
"Valium ==> Depression", although it is not clear what this 
was intended to mean.  The assessment was anxiety, and she 
was prescribed Darvon for anxiety, and was to return to care 
as needed.  She was released from active duty two days later, 
on September 3, 1981.  

Correspondence from the Social Security Administrating (SSA) 
indicates that the Veteran had been found by that Agency 
entitled to monthly disability benefits since October 2000, 
having become disabled by SSA standards in June 1999.  
Records from the Social Security Administration include 
findings at a December 2001 psychiatric examination that the 
Veteran had a bipolar disorder, had no personality disorder, 
and had marked impairment sufficient to interfere with 
following even simple instructions.  The history provided at 
that examination states that the Veteran's parents went 
through a divorce when she was age 15, and that she did not 
handle it well and saw a psychiatrist at that age.  She 
provided a history of having been in the military.  By 
history, she had been seeing a psychiatrist since she was age 
28.  She was noted to have been married four times and to be 
going through a divorce.

It was noted in a September 2003 VA psychiatric examiner's 
report that the Veteran reported that she did not receive any 
mental health treatment while in the service and was without 
any significant complaint or symptoms during service.  The 
September 2003 VA examiner's opinion as to etiology of the 
disability at issue is deemed by the Board to be inadequate 
and of essentially no probative weight, for the reason that 
it is based on a highly flawed factual premise (that the 
Veteran received no mental health treatment during service) 
that additionally betrays an insufficient review of the 
claims files.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 305 (2008) (finding in pertinent part that the 
Board had properly discounted the probative value of a 
physician's opinion that had overlooked key pertinent medical 
evidence). 

A February 2004 record of VA treatment includes a history of 
the Veteran having been psychiatrically hospitalized at age 
14 and having been raped during that psychiatric 
hospitalization.  The Veteran further reported being raped in 
the military around Halloween of 1980 and having experienced 
a lot of sexual harassment in the military.  Since service 
she was noted to have been married four times and to have no 
children.  She was unmarried as of the date of treatment.  

Statements dated in April 2005 from the Veteran's sister, 
mother, and a close friend who indicated he had known the 
Veteran since three years prior to her entering service, 
describe the Veteran in different ways, but generally 
indicate that the Veteran was healthy and vibrant and worked 
successfully as a model prior to entering service at age 21, 
but that when she returned from the service she was in a 
substantially worsened condition, having lost her positive 
outlook and displaying anxiety, problems which had continued 
to worsen from that time forward.  These lay statements, 
though obviously intended to support the Veteran's claim for 
service connection for psychiatric disability, nevertheless 
appear generally credible and, in the Board's view, appear 
substantially consistent with what is contained in the 
service treatment records, as set forth above.

In a report of VA examination in April 2007, after review of 
the claims file, taking a history of the Veteran and 
examining the Veteran, the diagnoses rendered were bipolar 
disorder and anxiety disorder.  The Veteran was noted to have 
experienced periods of depressed mood mixed with manic 
episodes when not taking medications for this condition.  She 
endorsed significant problems with apprehension, and fears of 
losing control and being alone, as well as physical symptoms 
including racing heart, chest tightness, stomach discomfort, 
restlessness, sweating not brought on by heat (this was 
observed during the April 2007 VA examination) and breathing 
difficulties.  

The etiology of the mood and anxiety disorders was, in the 
examiner's view, difficult to determine based on conflicting 
information provided by the Veteran and documentation 
provided for the examination.  The examiner noted that on the 
one hand, the Veteran was treated for a mood disturbance 
prior to military service; while on the other hand she was 
described by family and friends as quite functional and free 
of complication during childhood.  In the examiner's review, 
what was most significant about the pre-military history was 
a reported sexual assault that took place during an 
adolescent hospital admission.  In the examiner's opinion, 
when these events were considered in combination, it was at 
least as likely as not that the psychiatric conditions 
observed at the VA examination were developing prior to 
military service.  The examiner elaborated that the question 
then becomes one of determining whether military service 
exacerbated or aggravated these conditions.  He noted that 
the Veteran's account was that difficulties during service 
started in basic training, and continued when she was unable 
to develop the competencies necessary to perform her assigned 
duties.  These difficulties were described as independent of 
the alleged rape.  In the examiner's view, since problems 
developed soon after her military entry and during the normal 
course of military training, it suggested a continuation 
rather than some sort of aggravation of the pre-military 
conditions.  The examiner commented that the alleged rape 
during service was problematic in terms of lending support to 
a claim that her pre-military psychiatric conditions were 
aggravated, because her report during the examination 
conflicted with some of the reports that resulted from other 
encounters with her, including the 2003 VA psychiatric 
examination, as well as much of the documentation of mental 
health providers reviewed from 1996 to the present.  The 
examiner did acknowledge some significant post-service 
documentation reflecting an in-service sexual assault, but 
further noted that all other related treatment notes 
indicated no attention was given to treatment for this 
condition, by the Veteran's choice.  The examiner opined that 
when all variables were taken into consideration, there was 
not adequate support for the current psychiatric disabilities 
to be related to military service, either as a cause or 
exacerbation of these conditions.  

The examiner further commented that the question of 
"emotional impulsiveness," and "histrionic personality 
manifested by overly dramatic exploitive behavior" was found 
to be non-diagnostic at this examination.  The examiner added 
that a few of the records suggested problems similar to these 
descriptions, but that he could "not say with any degree of 
certainty that those descriptions were not subsumed under the 
Veteran's current psychiatric conditions of bipolar and 
anxiety disorders."  Regarding treatment for alcoholism, the 
examiner commented that it was fairly clear that this 
condition was in remission.  

The Board acknowledges the finding that, in the words of the 
April 2007 VA examiner, it is "at least as likely as not" 
that the psychiatric conditions he found upon examination 
were developing prior to the Veteran's entering military 
service.  However, the Veteran was clinically evaluated as 
psychiatrically normal prior to entry into active service, 
and shortly after entry into active service (as well as many 
months after entry into active service, as will be discussed 
below).  Thus the presumption of sound condition upon 
entrance into active service applies in this matter.  VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See 38 U.S.C.A. 
§§ 1111, 1137; VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that the April 2007 VA examiner's opinion, 
which is the only probative medical opinion on the subject, 
falls significantly short of constituting clear and 
unmistakable evidence that the Veteran's current anxiety and 
bipolar disorders existed prior to service.  The SSA 
disability examiner elicited, in a setting not influenced by 
a claim for VA disability benefits, the fact that the 
Veteran's parents were going through a divorce when she was 
15, and therefore received psychiatric treatment at that 
time; thus providing a reasonable and credible explanation, 
as to why the services of a psychiatrist may have been 
required during that period of her life, in contrast to 
speculation that she may have had an anxiety or bipolar 
disorder during childhood.  In light of this history, it is 
plausible that at age 21 the Veteran did not perceive herself 
as having received treatment for a psychiatric disorder, 
consistent with what she indicated when she entered active 
service.  The Board notes that the Veteran did not enter 
service until approximately six years later, and that there 
is no history of psychiatric treatment after age 15 but prior 
to age 21 when she entered service.  

Another relevant factor in determining that the evidence does 
not show clearly and unmistakably that the Veteran's 
psychiatric disability pre-existed service is that repeated 
medical evaluations during the time frame of entering service 
were psychiatrically normal-six months prior to service, in 
May 1979; at a September 1979 Air Traffic Control Duty 
examination, just after entrance; and again in October 1979, 
when she was medically cleared for flying.  During her 
initial training she was specifically seen for symptoms such 
as shortness of breath, which were attributed by examining 
and treating physicians as being due to deconditioning, with 
no mention of the possibility of these being manifestations 
of a psychiatric disorder, pre-existing or otherwise.  The 
deconditioning was found to be resolved a month later and she 
was medically cleared for flight duty.  Although the April 
2007 VA examiner indicates by history that the Veteran 
started having problems in basic training, a history of 
psychiatric problems at that time is not borne out by the 
service treatment records, and in fact is contradicted by the 
normal psychiatric findings in the early service treatment 
records.  

The first incident of treatment for what might be construed 
as a mental health issue, the Veteran's problematic drinking, 
occurred in June 1980, over ten months after entrance into 
active duty.  Even then, the Veteran was found during the 
months thereafter, after repeated observation of her mental 
health, to have no psychiatric disability or disease and to 
have completed alcohol rehabilitation successfully.  The 
first clinical evaluation and treatment for psychiatric 
disability occurred in June 1981, over 22 months after 
entrance into active service.  Thus, the Veteran was 
clinically evaluated as psychiatrically normal upon entrance 
into active service; service treatment records reflect mental 
health treatment no earlier than ten months after entrance, 
when she underwent successful treatment for problem drinking; 
and she was not diagnosed as having psychiatric disease until 
over 22 months after entrance.

During the months subsequent to June 1981, the Veteran sought 
mental health treatment and was noted to have symptoms then 
that are similar to, and appear well-described in the April 
2007 VA examiner's description of, her current psychiatric 
disability.  Although the examination report does not 
demonstrate as close a review of the service treatment 
records as one might have hoped for, the assessment of the 
Veteran's current condition is thorough and persuasive.  The 
examiner essentially found that the conditions that were 
diagnosed in service were the conditions the Veteran has 
currently, including the July 13, 1981, apparently 
idiosyncratic diagnosis of a histrionic personality disorder 
during service.  The Board is mindful that the July 13, 1981, 
psychiatric impression of a personality disorder was rendered 
with the explicitly expressed knowledge on the part of the 
examining clinician that the Veteran was to be discharged 
from service in the near future "on the basis of her job 
performance," rather than on the basis of her psychiatric 
condition.  The Board is further mindful that this diagnosis 
is inconsistent with nearly all other diagnoses of record.  
The balance of the service treatment records from June 1981 
forward reflect more and more consistent diagnoses of an 
anxiety disorder and the steady prescription medications for 
psychiatric difficulties, including Darvon, Librium, and 
Dalmane, through a date two days prior to her discharge from 
service, and with continuing care contemplated.  

In short, the Board finds that while it may well be that, as 
expressed by the April 2007 VA examiner, after a difficult 
weighing of the evidence it is at least as likely as not that 
the Veteran's current psychiatric condition pre-existed 
service, the competent medical evidence falls substantially 
short of rebutting by clear and unmistakable evidence the 
legal presumption that applies in this matter, that is, the 
presumption that the Veteran was in psychiatrically sound 
condition upon entry into service.  See 38 U.S.C.A. §§ 1111, 
1137; VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

The claim therefore becomes one of direct-incurrence service 
connection, premised on an unrebutted presumption that the 
Veteran was psychiatrically sound upon entry into service.  
The April 2007 VA examination report essentially confirms 
that the Veteran's condition as it existed during service is 
the same psychiatric condition that the Veteran currently 
experiences, as demonstrated by the April 2007 VA examiner's 
finding that the arguably inconsistent in-service diagnosis 
of a personality disorder was "non-diagnostic" and 
"subsumed" by the current diagnoses of psychiatric 
disability.  Accordingly, the Board finds that, by operation 
of law, entitlement to service connection for psychiatric 
disability, currently diagnosed as bipolar I disorder, most 
recent episode unspecified, and anxiety disorder, not 
otherwise specified, is warranted.


ORDER

Entitlement to service connection for psychiatric disability, 
diagnosed as bipolar I disorder, most recent episode 
unspecified, and anxiety disorder, not otherwise specified, 
is granted.


REMAND

As discussed directly above, the Board has found the Veteran 
entitled to service connection for psychiatric disability.  
Consequently, the Veteran's claim for entitlement to a TDIU 
should be readjudicated after assignment of an initial 
disability rating and effective date for the Veteran's now-
service-connected psychiatric disability.  See 38 C.F.R. 
§ 4.16.

Additionally, updated records of treatment for service-
connected disability and a VA examination and opinion as to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability would be useful in adjudication of her 
claim for a TDIU.  See 38 U.S.C.A. § 5103A(a)-(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability for the period from January 2003 
forward.  After any required authorizations 
for release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran is unable to 
follow or maintain a substantially gainful 
occupation by reason of service-connected 
psychiatric disability.  

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


